Dismissed and Memorandum Opinion filed June 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00393-CV
                                    ____________

                     YOLANDA NAVARRO FLORES, Appellant

                                            V.

        HOUSTON COMMUNITY COLLEGE SYSTEM, ET AL, Appellees


                        On Appeal from the 61st District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2011-49084


                      MEMORANDUM                     OPINION

       This appeal is from a judgment signed December 16, 2011. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

       On May 24, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher and Jamison




                                           2